aRALc     c. MAm           Auc~T~NIx.TEXAS




i3onotixi8~
          E. s. Forsm8R
 CotitfAuditor
 Jefferson'
          CoGnty
 Bmlnmnt, Ta!xa8.

 Dear sir,                           opinionRum%ero-1986
                                     Be: Relationof E B. 688, 46li1
                                     LagJp R.SI, tc'H.E.~S,4Srd bg.,
                                     4th C.S.,1934.

         You huvd reque&ed our opinionawto whetheror not JeffersoaCounts
till be entitledto reaeivethe benefitsoutlinedin Rouse Sill 688, pasmd by
ihe Foripsixth bgislatum;lSS9, $%visn of the provisionscontainedin
Houea ,+ll 9,passedwtha Forty-thirdlegislature,Fourth Cal?ed Smdoa,
1954,with p&iaular r6fsianoeto Section5 thereof.

          ihse El11 9 oi tie 43rd Ingislatnrewas a speoielaot:a+horitiag
 Je@erscm Couirtyto aon&uot + fres.bridge,and.approaohes   +heteto,aorom
 the Reaes River latw~eaJeffsraonalld Orange aountiesoa State Rig-   88'7.
 Tha provisionta whioh you rsfer, aad upon lhiah @a reqwst our opinion,.
 is as follows:

.Ceotioa5. &, lopa or grantrhioh may be obtainedunder the provisionsof
this A& for the donstruotioa    of &ah bridgs'ud approachesthetito shall'b,
O+ beocpas, a debt again& the State of Texas, or againstfhe stete Rim
Collmi#Si~,mt the~8aidFnQ8 irhiahmng oe voted ad iss& by's+d'aounw
unddr the provi~i0a8   of this A@ shall oonstitutathe debt and obliat,ion
solelyof Jefferson:CouxQ. It is here* deolaredto be the legitlaeve
that the 'bondsissuedby JeffersonCouutyas providedhereinshall not be
86-d    W of Wd off kt.Wm Board of CotmtJr     aad RoadsM&riot Bond,
Indebfednesa,   or out of any funds used by said Board to.r&ire Qo&t?f and
Road Distriatbonds."

         It is to be noted that Rouse'E&ll680 peesedbp~tho Fbrty-&xth
Legislaturefn a geaerallaw as boatrasted'with   Rouse ItiliSoof tie f&w-
ted faglolature,4th called 8&8ion, whiah wcis.8speciallit.' Ronheri
in Rouse Bill 688~donu find a~ languagelrhioheither erpr&uel~~6rim-
pliedlyrepeal8%m p&or Aoh under nhiah Jeffei%o*Coutity   was authodcod
to aonstruotthe bridgeaoro88 the Heohee~Bivar. In order to datern&a
the proper answer to yoy question,and we think upon that d&termination
depeadsthe-right'ofJeggersonCow- to pnrticipatein the beaefitsof
House Eill 688, we musf'o~aolude whether or not P generallti~enaotedsub-
sequeatto a speciallawwill operatea8 a +epeal of said speoiillaw
passedprior thereto.
Hon. E.   8.   Foreman,   page   2 (O-1366)




          W6 think unquestionably that the weight of authorityhold8 that a
geaerallawwill not b6 oomstru6dto repeala speciallaw on the 6ame sub..
jeot, and (~8 w-a8 8t8tedin ttreoa88 of &ti V. State,106 8.hT. 448, a
sp6oiiLgtatuteis not repealedby a gSn6ralStatutebless         the intent to
RI&3031 18 lWMif86t. This rule was mr6 fully disou888diathe case of
AndransV. City of Beaumont,113 S.W. 614,whereinthe court held thaf
speoiallegislationor local law8 are not repealedby a later generalaat,
Ud686   SpOoia~y   mentionedth8r8imor tie88 such -66       18 mpde 68uIifO8t
from the pl8In provisionsof the gmer81 law. Ilbfind the languageof the
00ux-b ~U&I stroigerin the aa    Op SullivanV* City of Galvestoa,   17 8-H.
(2d) 479, Pffirmadby the Ccmnissionof Appeals in 1931, 34 S-W. (2d) 808,
whmereia the aourt said:

“A 8peaialhw 18 not r8pea'ldby SUb6qUSnk a&S paSSed bg            at&Other   bgis-
latureanless expressly80 statedor alearlyintended."




           In Section13 of Rouse Bill 688 it18 provided:

“This Aot shall Ireoumlativu of all othervalid hw8 OS the ntbjeat,bat
ia the eve& of a aonplfataqf pruvisioa of.thi8Aat and any other Aat, the
~ovi6ion8 of this Act shall &w8vaile"

         16 do not find aqy oonfliotlmtw668 38 tw Aot8 under oonsideratioa,
aor do w6 find amof the pmvisioa8 of eithersot rspugnantto each other,
and ia th8 languageof the Court of CivilAp&wals in the 8as6 of St. kmi8
B4M RailnayCo. V. Xaroofiah,221 S.H. 582, affirmedia 185 8.H. 31, the court
StateS, la partic

%16x1 a latsr Aot i8 6ile& a8 to aa old8r law, ths prssumptioais that it8
8&&ued    operationwas intendedunlsss th6&~pressata contradiotioa80 pos-
itlw that the purp6ssto rsp6alis Iuanifsst.*

         Havingreaohedths aOllO&l8iQ~ that ao aotiliotexis'bsbetnre6a
                                                                    the
tno Acba hersin oonsidered,and that the languageof &I88 2ill.688amnot
be $.aterprekdto effecta repeal of ths prior law, w6 are of th8 opinion
that JeffersonCouaiqis not eatitledto reoeiw th6 bellsfitoutlinedilt
.RouseBill 688, 46th LegislaOere,B.S. 1939.
                                                  verp truly your6
CRC-8cegw
                                              ATTQRNEIGEAWAL OF TRXAS
APPROVEDRev 1, 1939
                                              By /s/Clarenae E. Cr6w8
~&iii$i%iiEfi?iF TFX48                               Clar6nceE. crow6
APPROVBD:                                                   Assistant
opinionCdttse,By   BWB               Chniw~